UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

_____________________________________ X
RLP VENTURES LLC,
Plaintiff, 18 Civ. 3988
-against- OPINION
ALL HANDS INSTRUCTION NFP,
Defendant. VM :¢
s

______________________________________ X

A P P E A R A N C E S:

 

Attorneys for Plaintiff

 

WILLARD ALONZO STANBACK, PC

36 West Lafayette Street, Suite 103
Trenton, NJ 08608

By: Willard A. Stanback, ESq.

Attorneys for Defendant

 

ROPES & GRAY LLP

1211 Avenue cf the Americas
New York, NY 10036

By: Kevin J. Post, Esq.

 

Sweet, D.J.

The defendant All Hands Instruction NFP (“All Hands”
or the “Defendant”) has moved to dismiss this action pursuant to
Fed. R. Civ. P. Rules 12(b)(2) and 12(b)(3), for lack of
personal jurisdiction and improper venue, and to dismiss
allegations of willfulness and count four of RLP Ventures LLC’s
(“RLP Ventures” or the “Plaintiff”) Complaint and Jury Demand

(“Complaint”) for failure to state a claim.

RLP Ventures has moved to stay this action pending
resolution of a proceeding before the Trademark Trial and Appeal
Board (“TTAB”) between RLP Ventures and All Hands to cancel the

registration of All Hands’ MOSAYEC mark.

Based on the conclusions set forth below, Defendant’s
motion to dismiss the action for lack of jurisdiction and venue
is granted, and the motion of RLP Ventures for a stay is denied.

Facts and Prior Proceeding§

All Hands is an Illinois non~profit corporation, with

a principal place of business in Chicago, Illinois. Declaration

 

of Jerome Green (“Decl.”) I 4. All Hands offers a web-based
platform (the “MOSAYEC® platform”) to assist Chicago-based
schoolchildren and youth in selecting, planning, and engaging in
extracurricular activities in and around Chicago. Decl. l 9.
“MOSAYEC®” is an acronym for Multi-Overlay and Strategic Array
of Youth Extracurriculars. This phrase was conceived in 2012 by
Jerome Green (“Mr. Green”), All Hands' founder, Executive
Director, Director, and President. Decl. l 8. Mr. Green is a
full~time 3rd through 5th grade school teacher at Carter G.
Woodson Elementary School in Chicago. The MOSAYEC® platform,
launched on September 13, 2014, bears All Hands' registered
trademark “MOSAYEC,” Trademark No. 4,770,195 (“MOSAYEC®”),

registered July 7, 2015. Decl. II 7, 12; Compl., EX. L, *1.

The MOSAYEC® website allowed children and youth to
create an account by providing personal information. Decl. L 14.
Apart from user registration, the MOSAYEC® website was
informational, describing MOSAYEC®’s mission and the MOSAYEC®
platform. Decl. I 15. All Hands did not sell goods or services
through its website, did not host any advertisements, and did
not allow for direct donations. Decl. ll 13, 15, 19. The
MOSAYEC® website is not currently functional. Decl. L 20. All
Hands also separately maintained a Facebook page for the

MOSAYEC® platform (https://www.facebook.com/mosayec). lt did not
2

 

sell goods or services through its Facebook page and did not

host any advertisements there. Decl. l 23.

On December 28, 2015, RLP filed a petition to cancel
the registration of the MOSAYEC® mark at the Trademark Trial and
Appeals Board (“TTAB”), alleging that the mark was confusingly
similar to RLP’s MOSAEC mark. Compl.,l 30; Compl., Ex. L. *1-2.
After discovery, the TTAB issued a final decision denying the
cancellation petition, holding that “there is no likelihood of
confusion” between the marks. Compl., EX. L. *12-13. Following
the TTAB’s decision, on May 3, 2018, RLP filed the Complaint in

this action.

The instant motions were heard and marked fullyl

submitted on October 03, 2018.

The Applicable Standard

 

Rule 12(b)(6)

On a Rule 12(b)(6) motion to dismiss, all factual
allegations in the complaint are accepted as true and all
inferences are drawn in favor of the pleader. Mills v. Polar

Molecular Corp., 12 F.3d 1170, 1174 (2d Cir. 1993). A complaint
3

 

must contain “sufficient factual matter, accepted as true, to
‘state a claim to relief that is plausible on its face.'”

Ashcroft v. lqbal, 556 U.S. 662, 663 (2009) (guoting Bell Atl.

 

Corp. v. Twombly, 550 U.S. 544, 555 (2007)) (emphasis added). A
claim is facially plausible when “the plaintiff pleads factual
content that allows the court to draw the reasonable inference
that the defendant is liable for the misconduct alleged.” lgbal,
556 U.S. at 663 (guoting Twombly, 550 U.S. at 556). ln other
words, the factual allegations must “possess enough heft to show
that the pleader is entitled to relief.” Twombly, 550 U.S. at

557 (internal quotation marks omitted).

While “a plaintiff may plead facts alleged upon
information and belief ‘where the belief is based on factual
information that makes the inference of culpability plausibie,’
such aliegations must be ‘accompanied by a statement of the

facts upon which the belief is founded.’” Munoz-Nagei v. Guess,

 

lnc., No. 12 Civ. 1312 (ER), 2013 WL 1809772, at *3 (S.D.N.Y.

 

Apr. 30, 2013) (guoting Arista Records, LLC v. Doe 3, 604 F.3d

 

110, 120 {2d Cir. 2010)); Prince v. Madison Sguare Garden, 427

 

F. Supp. 2d 372, 384 (S.D.N.Y. 2006); Williams v. Calderoni, 11

 

Civ. 3020 (CM), 20i2 WL 691832, at *7 {S.D.N.Y. Mar. l, 2012)).
The pleadings, however, “must contain something more than

a statement of facts that merely creates a suspicion [of] a

4

 

legally cognizable right of action.” Twombly, 550 U.S. at 555

(citation and internal quotation omitted).

Rule 12(b)(2)

In New York, determining whether personal jurisdiction
applies is a two-step inguiry. See Best Van Lines, Inc. v.
Walker, 490 F.3d 239, 242 (2d Cir. 2007). The Court must
determine first if jurisdiction exists under New York's long-arm
statute, and second, if the exercise of jurisdiction is
consistent with federal due process. Id. In fact, “New York
decisions, thus [. . .] tend to conflate the long-arm statutory
and constitutional analyses by focusing on the constitutional
standard: whether the defendant's conduct constitutes
‘purposeful§} avail[ment]’ ‘of the privilege of conducting
activities within the forum State, thus invoking the benefits
and protections of its laws.’” ld. at 247 (citing Hanson v.

Denckla, 357 U.S. 235, 253 (1958)).

New York's Long Arm Statute, N.Y. C.P.L.R. § 302,
allows a New York court to exercise personal jurisdiction over

any non-domiciliary who:

 

(1) transacts any business within the state or
contracts anywhere to supply goods or services in the
state; or

(2) commits a tortious act within the state [. . .];
or

(3) commits a tortious act without the state causing
injury to person or property within the state [. . .} if he

(i) regularly does or solicits business, or
engages in any other persistent course of conduct, or
derives substantial revenue from goods used or consumed or
services rendered in the state, or

(ii) expects or should reasonably expect the act
to have consequences in the state and derives substantial
revenue from interstate or international commerce; or

(4) owns, uses or possesses any real property
situated within the state.

N.Y. C.P.L.R. § 302.

For element (1), “New York courts define
‘transact[ing] business’ as purposeful activity “‘by which the
defendant purposefully avails itself of the privilege of
conducting activities within the forum State....'” Best Van
Lines, 490 F.3d at 246. Furthermore, “[p]assive websites,
which merely impart information without permitting a business
transaction, are generally insufficient to establish personal
jurisdiction.” Paterno v. Laser Spine Inst., 24 N.Y.3d 370, 377
(2014). Under element (2), the Long Arm statute “reaches only

tortious acts performed by a defendant who was physically

 

v

present in New York when he performed the wrongful act.”
Bensusan Rest. Corp. v. Kingy 126 F.Bd 25, 28 (2d Cir. 1997)
(emphasis added). Element (3) requires “[f]irst, that defendant
committed a tortious act outside the State; second, that the
cause of action arises from that act; third, that the act caused
injury to a person or property within the State; fourth, that
defendant expected or should reasonably have expected the act to
have consequences in the State; and fifth, that defendant
derived substantial revenue from interstate or international
commerce.” LaMarca v. Pak-Mbr Mfg. Co., 95 N.Y.2d 210, 214
(2000). And Element (4) requires ownership of personal property

within the State of New York.

Due process requires that the Defendant have “minimum
contacts with {the forum state] such that the maintenance of the
suit does not offend ‘traditional notions of fair play and
substantial justice.’” Int’l Shoe Co. v. Wash., 326 U.S. 310,
316 (1945). The critical question is whether “the defendant
purposefully avails itseif of the privilege of conducting
activities within the forum State. . . .” Burger King Corp. v.

Rudzewicz, 471 U.S. 462, 475 (1985).

 

Personal Jurisdiction over Defendant Has Not Been Established

 

All Hands, a resident of Chicago, Illinois, has not
purposefully conducted business within the state of New York,
and has not provided goods or services within the State. lt has
not advertised or solicited business here, nor derived any
revenue from goods used or consumed or services rendered in the
state. Defendant had no reasonable expectation to submit to
legal consequences within the state, and neither uses nor
possesses any real property here. All Hands’ informational
website, on which no business transactions occur, is

insufficient to submit the company to suit in New York.

All Hands’ principal place of business is located at
445 East 42nd Street, Chicago, IL 60653, making it indisputably
a non-domiciliary of New York. New York’s personal jurisdiction

over All Hands is evaluated under N.Y. C.P.L.R. § 302(a).

Neither All Hands' passive website nor its Facebook
page constitutes “transact[ing] business” in the state of the
New York under § 302(a}(1}. The record on this motion
establishes that All Hands' website,r currently offline, was
purely informational, describing MOSAYEC®’s mission and how the

MOSAYEC® platform works. Decl. ll 13-15. The website sells
8

 

neither products nor services. Decl. l 13. The website’s minimal
interactive content allows for user registration alone. Decl.

L 14. The MOSAYEC® platform has had approximately 12 registered
users-all students from the Chicago and Arlington Heights, IL
areas who attended the MOSAYEC® platform's opening on September
l3, 2014. Decl. ll 16-17. That someone in New York could access
the website does not confer jurisdiction-once on the site, he or
she cannot purchase any products or services through it. Starr
v. Michael Stars, Inc., No. 5:12-cv-860 (NAM/ATB), 2013 WL
12291517, at *2 (N.D.N.Y. Mar. 21, 2013} (“[A]n out-of-

state . . . website accessible in New York-even one from which
internet users can purchase products to be shipped into the
state-is insufficient to confer [§] 301 jurisdiction unless the
website is ‘purposefully directed towards' the state.”).
Visitors cannot make donations through the MOSAYEC® website.

Decl. l 15.

The MOSAYEC® Facebook page, which promotes the
MOSAYEC® platform, similarly does not constitute “transact[ing]
business” in New York. Promoting events through a website or
other social media platform (e.g., Facebook) has been held
insufficient to confer jurisdiction under §302(a)(1). DH Servs.,
LLC v. Positive Impact, Inc., No. 12-cv-6153(RA), 2014 WL

496875, *4 (S.D.N.Y. Feb. 5, 2014) (finding that advertisements
9

 

for fundraising events on Facebook did not constitute

“transacting business”).

All Hands did run an “Indiegogo” campaign for the
MOSAYEC® platform in 2014, through which it raised approximately
$383 USD. Decl. l 25. All of this money was donated from
individuals in lllinois or, with respect to three donations,
totaling 589 USD, by anonymous donors. Decl. l 25. Receiving
donations through a website has been held not to constitute
“transacting business” under §302(a)(1). See Best Van Lines, 490
F.3d at 254 (2d Cir. 2007); see also DH Servs., 2014 WL 496875,
at *7. More, extending personal jurisdiction based on
“essentially de minimis contributions made from a website
accessible in any jurisdiction,” would raise serious due process
concerns, particuiarly for non-profit organizations like All

Hands. See DH Servs., 2014 WL 496874, at *8.

There is no personal jurisdiction over All Hands under
§ 302(a)(2) because no tort has been alleged to have occurred in
New York state. “[I]n the case of web sites displaying
[allegedly] infringing marks the tort is deemed to be committed
where the web site is created and/or maintained.” Citigroup Inc.
v. City Holding Co., 97 F. Supp. 2d 549, 567 (S.D.N.Y. 2000);

see also DH`Servs., LLC v. Positive Impact, Inc., No. 12 Civ.

10

 

6153(RA), 2014 WL 496875 (S.D.N.Y. Feb. 5, 2014). ln this case,
the alleged tortious action did not take place in New York, as

the MOSAYEC® website was not maintained or created in the state
of New York. lt was created and maintained by Highgate Creative

of Wheaton, lllinois. Decl. l 11.

Even in the case of the alleged unfair competition,
any purposeful competition by hll Hands and the MOSAYEC®
platform occurred in lllinois-All Hands' business is locally
oriented, focusing exclusively on students in the Chicago area.
ln the cancellation proceeding initiated by Plaintiff at the
TTAB involving the same MOSAYEC® mark, the TTAB found that
Plaintiff had not been able to show that “the services §provided
by RLP and All Hands] are related or that the channels of trade
will overlap.” There is no personal jurisdiction over All Hands

under § 302(a)(2).

Plaintiff has alleged that All Hands has “caused
injury to Plaintiff and its property in the State of New York.”
Compl., T6. However, All Hands does not “(i) regularly do[] or
solicit{] business, or engage{] in any other persistent course
of conduct, or derive[] substantial revenue from goods used or
consumed or services rendered, in the state,” nor does it “(ii)

expect{] or should [it] reasonably expect §any} act to have

11

 

consequences in the state and derive[] substantial revenue from
interstate or international commerce.” N.Y. C.P.L.R.

§ 302(a)(3)(i)-(ii). Nor does Plaintiff allege as much.

Additionally, there is no showing or allegation that
All Hands regularly does or solicits business in New York, or
derive substantial-or any-revenue from goods or services sold,
used, or consumed in New York. The MOSAYEC® website is
informational, has approximately 12 registered users-all from
the immediate Chicago and Arlington Heights area--and is
directed to local schoolchildren and their extracurricular
activities. Decl. ll 15-16. lt does not sell goods nor services,
nor does it advertise to or solicit business from New York.

Decl. ll 13, 29.

“That individuals in New York can continuously access-
and, in a limited way, interact with-Defendant’s website is
insufficient to establish §302(a)(3)(i) jurisdiction.” DH
Servs., LLC v. Positive Impact, Inc., No. 12 Civ. 6153(RA}, 2014
WL 496875 (S.D.N.Y. Feb. 5, 2014) “[T]he mere fact that
[plaintiffs’] website, which invites only limited interactive
content, is continuously accessible to New York residents does
not establish the sort of persistent course of conduct in the

state fairly to require [plaintiffs] to answer in New York for

12

 

their out-of-state actions in maintaining the website.” Girl
Scouts of U}S. v; Steir, i02 Fed. App'x 217, 220 (2d Cir. 2004).
Operation of the passive MOSAYEC® platform does not confer

jurisdiction under 302(a)(3){i).

ln addition, All Hands does not generate any revenue
in or from New York. Decl. l 26; see DH Servs., LLC, 2014 WL
496875, at *12 (finding no substantial revenue when 2% of
Defendant’s donations and funding came from New-York based
entities). To date, All Hands has generated approximately $3500
in total. Decl. l 27. None of that revenue was generated in New
York or from New York residents. Decl. l 27. All Hands is
therefore not subject to personal jurisdiction under

§302(a)(3)(i).

And because All Hands could not reasonably expect its
local activities in Chicago to have consequences in New York, it
is thus not subject to personal jurisdiction under

§302(a)(3)(ii).

“[F]oreseeability must be coupled with evidence of a
purposeful New York affiliation, for exampie, a discernible
effort to directly or indirectly serve the New York market.”

Schaadt v. T.W. Kutter, Inc., 564 N.Y.S.Zd 865, 866 (N.Y. App.
13

 

Div. 1991). With the possible exception of approximately $89
dollars donated anonymously through an lndiegogo campaign, none
of the funds it has received have been from New York residents.
Decl. ll 25, 27. “Defendant’s use of the [allegedly infringing§
mark on its website cannot sustain personal jurisdiction,r
because Plaintiff has not shown that Defendant expected, or
could reasonably have expected, consequences in New York.” DH
Servs., 2014 WL 496875, at *14. No All Hands' business or
operations have been alleged to indicate that All Hands could
reasonably expect to submit to consequences for its activities

in New York.

Personal jurisdiction, pursuant to CLPR 302{a)(3)(ii),
requires evidence that defendants ‘derive[] substantial revenue
from interstate or international commerce.'” SunLight
Gen.Capital LLC v. CJS lnvS. Inc., 981 N.Y.S.Zd 390, 391 (N.Y.
App. Div. 2014). No evidence has been submitted that All Hands
derives any revenue from interstate or international commerce

and it has not. Decl. l 27.

All Hands does not own or use any real property in New
York State. Decl. l 30. There is, therefore, no personal

jurisdiction over All Hands under N.Y. C.P.L.R. § 302(a)(4).

14

 

Despite RLP's unsupported statements in its Complaint
(l6), All Hands has no contacts and directs no activity to the
state of New York. lt neither advertises nor solicits business
in New York. Decl. l 28. As a small lllinois nonprofit focused
on the extracurricular activities of local Chicago-area
childrenr none of All Hands' activities occur in or are directed
toward New York. Decl. l 29. The only registered users of the
MOSAYEC® website are local Chicago area individuals. Decl. l 17.
All Hands’ funding has come from local contributions or travel
stipends unrelated to New York. Decl. l 27. All but one of All
Hands’ board members are from lllinois and, in the context of
All Hands and the MOSAYEC® platform, neither Mr. Green nor
anyone associated with the MOSAYEC® platform has ever “traveled
to, conducted activities within, contacted anyone in, or sent
anything or anyone to [New York]. Decl. ll 31, 35-36. All Hands
has not viewed through the proper lens whether the defendant’s
formed jurisdictionally relevant contacts with {New York.]”
Walden v. Flore, 571 U.S. 277, 289 (2014). Even taken as true on
a motion to dismiss, “mere injury to a forum resident is not a

sufficient connection to the forum.” ld. at 278.

For sufficient contacts, All Hands must target New

York specifically, and not simply the United States as a whole,

15

 

as the website arguably does. See Jl Mblntyre Mach., Ltd. v.

Nicastro, 564 U.S. 873 (201l).

Personal jurisdiction of All Hands is New York State

has not been adequately alleged or established.

Venue Has Not Been Established

 

Venue is proper under 28 U.S.C. § 1391(b) if (1) the
defendant resides in the district, (2) “a substantial part of
the events or omissions giving rise to the claim occurred”
within the district,r or (3) there is no other proper district
and the defendant is subject to the court's personal
jurisdiction. lf venue is improper, the court must dismiss the
case or transfer it to a district in which venue is proper. 28

U.S.C. § l406(a).

The Complaint fails to establish that a “substantial
part of the events or omissions giving rise to the claim”
occurred within the Southern District of New York. See 28 U.S.C.
§ l391(b)(2). Venue requires that “significant events or
omissions material to the plaintiff’s claim must have occurred
in the district.” Gulf Ins. Co. v. Glasbrenner, 417 F.3d 353,

357 (2d Cir. 2005). The burden is on the plaintiff to establish
16

 

proper venue. ld. at 355. For trademark infringement actions,
the plaintiff must show “either substantial sales of the
infringing product in the district or intentional targeting of
the infringing product into the district.” Detroit Coffee Co.,
LLC v. Soup for YOU, LLC, No. 16"Cv-9875 (JPO), 2018 WL 941747,
at *2 (s.a.N.Y. Feb. 16, 2013)} gee also D'An:@n JDS, s.L. v.

Doll Factory, lnc., 937 F. Supp. 320, 321-22 (S.D.N.Y. 1996).

Plaintiff has not alleged facts to establish that
venue is proper in this District, alleging only that “Defendant
has advertised and solicited business in the State of New York
and this District through its website and promotional activities
bearing the infringing mark.” Compl. l 6. This fails to
establish a prima facie case for proper venue, as there is no
allegation of any sales in the District at all, nor any
allegation that the District was intentionally targeted. The
mere conclusory allegation that All Hands “advertises and
solicits business” through a “website” and unnamed “promotional
activities"r has been held to be insufficient to establish a
material act or omission in the District. See Sage Realty Corp.
v. Barnhart lnterests, Ltd., No. 02 Civ-0725(LAK}, 2002 WL
603035, at *2 (S.D.N.Y. Apr. 18, 2002) (finding that the
plaintiff had failed to allege facts sufficient to support venue

in a trademark infringement case where the only allegation was

17

 

“using the lnternet to post information about and the locations

of their businesses.”).

No activity giving rise to Plaintiff’s claims have
been alleged to have occurred in this District, no “substantial
sales” in this District, or any services in this District. Decl.

ll 13, 23, 26.

All Hands has no users who are residents of this
District, has not contracted with any resident of this District,
has not sent any physical promotional materials to this District
or generated revenue in this District. Plaintiff has not alleged
otherwise. See Compl. ll 28-29. A New York resident can only
come into contact with All Hands’ mark through its website or
Facebook page. And “[c]reating a website, like placing a product
in to the stream of commerce, may be felt nationwide-or even
worldwide-but, without more, it is not an act purposefully
directed toward the forum state.” Metro. Opera Ass’n, Inc. v.
Naxos of Am,, lnc., No. 98 Civ. 7858(DAB), 2000 WL 987265, at *4
(S.D.N.Y. July 18, 2000); see also Detroit Coffee Co., 2018 WL
941747, at *4 (“[A] website alone does not automatically
demonstrate product targeting to every judicial venue.”). All
Hands’ website was designed in Wheaton, lllinois and hosted on

servers in Los Angeles, California. Decl. l 11; see Citigroup

 

18 i

 

lnc. v. City Holding Co., 97 F. Supp. 2d 549, 567 (S.D.N.Y.
2000) (trademark infringement is committed where the website is
created or maintained). All Hands’ creation of its Facebook
page-a website controlled and maintained by a third-party-
occurred in lllinois, does not constitute intentional targeting
of New York. See Skrodzki v; Marcello, 810 F. Supp. 2d 501, 517
(E.D.N.Y. 2011) (noting that advertisements, and even sales, on
third-party websites do not usually constitute purposeful

conduct).

As discussed above, All Hands’ website offers no way
for residents in this District to interact with it. lts website
and Facebook page merely provide information about its mission
and programs for Chicago-area students, the type of “passive
lnternet activity” that Sage Realty and Metropolitan Opera found
to be insufficient to establish venue. See Sage Realty, 2002 WL
603035, at *2 (venue improper when website “post[ed] information
about and the locations of their businesses”); Metro. Qpera,
2000 WL 987264, at *2 (venue improper when site was “an
information and promotional web page that contain[ed] an order
form only to assist prospective consumers”). For venue, even
evidence that New York residents interacted with a website is
insufficient to establish venue absent evidence of intentional

targeting to the District. See Detroit Coffee, 2018 WL 941747,
19

 

 

 

at *4 (finding venue improper where Defendants’ website allowed
users to order coffee in any state, including New York, but did
not directly target the Southern District of New York). While
All Hands’ lndiegogo page promoted its Chicago-based community
activities, it received no donations from New York (with the

possible exception of $89 received anonymously}. ld. l 25.

Because All Hands does not use the mark in or target
this District, Plaintiff cannot allege facts sufficient to
establish that a “substantial part of the events or omissions
giving rise to the claim” occurred within the District. See 28
U.S.C. § 1391(b)(2). Venue in this District is lacking and the

All Hands’ motion to dismiss for lack of venue is granted.

The Motion to Stay this Action is Denied

On December 28, 2015, RLP Ventures filed a petition to
cancel the MOSAYEC Registration. On March 5, 2018, the TTAN
denied Plaintiff’s petition for cancellation on its merits,
finding that there was no likelihood of confusion between
Plaintiff’s and All Hands' respective marks for their respective

services.

20

 

A motion to stay a federal court action pending a TTAB
proceeding is properly denied when claims concerning the
infringement of that mark are at issue in the district court.
Goya Foods, lnc. v. lropicana Prods., Inc., 846 F.2d 848, 853
(2d Cir. 1988), “{W]here, as in the pending case, a district
court suit concerns infringement, the interest in prompt
adjudication far outweighs the value of having the view of the
PTO....[A litigant§ is entitled to have the infringement issue
resolved promptly so that it may conduct is business affairs in

accordance with the court’s determination of its rights.”

The motion to stay is therefore denied.

21

 

Conclusion

The RLP Ventures motion to stay the action is denied
and the All Hands motion to dismiss the action for lack of

jurisdiction and venue is granted.

lt is so ordered.

j

New York, NY /%F/Al pin ‘:;}1
March.gL/ , 2019 ////Lj-{/<'y/

’ ”ROBERT w. sWEET
u.s.D.J.

  
 

22

 

